UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
)
UNITED STATES OF Al\/IERICA )
)
v. ) Criminal Case No. 91-567
)
CHRISTOPHER DAVID TAYL()R, )
)
Defendant. )
)
l
ORDER

No objection to the Report and Recommendation of Magistrate Judge Robin M.
Meriweather having been filed, it is hereby ADOPTED.

The Court GRANTS the Probation Offlce’s request to modify the terms of Christopher
Taylor’s supervised release. Specifically, the Court adds a special condition of two-and-one-half
months of radio frequency horne monitoring and home detention With the following exceptions
to leave his home:` employment, education, religious services, medical/substance abuse/mental
health treatment, attorney visits, court appearances, court-ordered obligations, or other pre-
approved activities by a probation officer. `l`he Court also Waives Taylor’s community service
requirements given his good-faith effort to comply and his difficulty in finding Volunteer
placement

lt is SO ORDERED.

Dar@; Aprii L, 2019 Zra C jena/pc

Royce C. Lamberth
United States District Judge